DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.

Response to Arguments
Applicant argues the amendments place the claims in a condition for allowance. Regarding this assertion, please see the claim rejections below.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5 - 6, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weck (Machine Tools 5: Metrological Investigation and Assessment, Springer Vieweg 2006; “Weck”).

Regarding claim 1, Weck discloses, in figure 9-14, an evaluation work piece (see Weck’s figure 9-14 label “test piece for HSC systems”), the evaluation work piece comprising at least one of a part (B) (see Weck’s annotated figure 9-14), and at least one of a part (A) (see Weck’s annotated figure 9-14), a part (C) (see Weck’s annotated figure 9-14), a part (D) (see Weck’s annotated figure 9-14) as follows on a surface machined by the machine tool (see Weck’s figure 9-14, examiner notes the picture shows the test piece being machined): (A) a vertical level difference part having a vertical level difference and flat surfaces arranged on both sides of the vertical level difference  (see Weck’s annotated figure 9-14 having a vertical level difference with flat surfaces on both sides); (B) a direction reversing part at which a direction of movement of the machine tool in a height direction is reversed when the machine tool is used for machining of a three-dimensional object including a curved surface (see Weck’s annotated figure 9-14 including a spherical element); (C) a corner part at which a direction of movement of the 
Examiner notes that the limitation: “for evaluating the influence of at least one factor of a machining program, a numerical controller, a servo controller, a tool, and machining conditions, on machining by a machine tool” is an intended use type statement. Applicant is reminded that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.


    PNG
    media_image1.png
    434
    594
    media_image1.png
    Greyscale




Regarding claim 5, Weck discloses, in figure 9-14, the evaluation work piece (see Weck’s figure 9-14 label “test piece for HSC systems”) is configured using a rectangular substrate (see Weck’s figure 9-14, examiner notes the picture shows the test piece being machined from a rectangular block), and the part (C) (see Weck’s annotated figure 9-14) is arranged at a corner of the rectangular substrate (see Weck’s annotated figure 9-14).

Regarding claim 6, Weck discloses, in figure 9-14, the part (D) (see Weck’s annotated figure 9-14) is arranged along an exterior (see Weck’s annotated figure 9-14) of the evaluation work piece (see Weck’s figure 9-14 label “test piece for HSC systems”).

Regarding claim 17, Weck discloses, in figure 9-14, the ring-shaped reference surface (see Weck’s annotated figure 9-14) has a constant width (examiner notes Weck’s reference ring constant thickness dimension is a constant width).


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopez de Lacalle (2009, Machine Tools for High Performance Machining; “Lopez de Lacalle”).

Examiner notes that the limitation: “for evaluating the influence of at least one factor of a machining program, a numerical controller, a servo controller, a tool, and machining conditions, on machining by a machine tool” is an intended use type statement. Applicant is reminded that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.
The Examiner notes that the limitation, “a direction reversing part at which a direction of movement of the machine tool in a height direction is reversed when the machine tool is used for machining of a three-dimensional object including a curved surface” is a product-by-process type 



    PNG
    media_image2.png
    515
    706
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is (469)295-9072.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA or CANADA) or 571-272-1000.




/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/Eric S. McCall/Primary Examiner, Art Unit 2856